In consolidated actions (1) to recover damages and to *864cancel a promissory note on the ground of fraud (Action No. 1) and (2) on the said note (Action No. 2), Harold J. Ross appeals from a judgment of the Supreme Court, Kings County, entered July 21, 1976, which, after a nonjury trial, was in favor of Leonard Minkowitz in both actions, awarding him $7,500, plus interest, costs and disbursements, in Action No. 1, and dismissing the complaint in Action No. 2. Judgment affirmed, with costs. The trial court’s decision is supported by the record on this appeal. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.